The respective attorneys for the parties on this appeal from an order of the Supreme Court, Suffolk County, entered May 8, 1975, have agreed that the action is settled and the appeal is withdrawn, after a conference held in this court before Mr. Justice Gittleson on September 3, 1975, and thereupon signed a stipulation to such effect, which was thereafter confirmed by a further written statement of said attorneys dated September 29, 1975, and appellants’ attorney’s covering *916letter dated September 26, 1975. In accordance with the foregoing, the appeal is deemed withdrawn, without costs. The notice of appeal is corrected to show that the order was entered in Suffolk County and not, as stated in the notice of appeal, in Nassau County. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.